Citation Nr: 9926291	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-03 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1996, the RO denied the claims of entitlement to 
service connection for residuals of bilateral clavus dura of 
the fifth toes, status post hemiphalangectomy and 
arthroplasty and for high blood pressure.  The veteran 
perfected appeals of both the denials of service connection 
included in the February 1996 rating decision.  In August 
1997 the Board denied the claim of entitlement to service 
connection for bilateral clavus dura of the fifth toes, 
status post hemiphalangectomy and arthroplasty, and remanded 
to the RO the issue of entitlement to service connection for 
high blood pressure.  

In January 1999 the RO affirmed the denial of entitlement to 
service connection for hypertension, and returned the case to 
the Board for further appellate review.

The Board notes that on VA Form 21-526 received at the RO in 
March 1998, the veteran has claimed entitlement to service 
connection for a back injury.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is accordingly referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for is hypertension not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of, or treatment for hypertension 
during the veteran's period of active duty.  The highest 
reported in-service blood pressure reading was 124/88 in 
September 1983.  Hypertension was not diagnosed at the time 
of the separation examination which was conducted in February 
1984.  Blood pressure recorded at that time was 110/64.  On 
the Report of Medical History portion of the exit 
examination, the veteran denied experiencing high or low 
blood pressure.  

Outpatient treatment records dated within one year of the 
veteran's discharge from active duty have been associated 
with the claims file.  These records do not include a 
diagnosis of hypertension.  The highest blood pressure 
reading included in these records was a reading of 138/89 in 
February 1985.  A February 1985 treatment record included the 
notation that the veteran had a history of increased blood 
pressure during previous pregnancies.  Hypertension was not 
included as a diagnosis at that time.  An undated clinical 
record indicated that the veteran's past medical history was 
negative for hypertension.  

Additional post-service treatment records associated with the 
claims file include diagnosis of and treatment for 
hypertension.  The first indication of hypertension was noted 
on a treatment record dated in May 1996.  It was reported at 
that time that the veteran's blood pressure was 150/90 and 
she was taking medication for the disorder.  An undated 
outpatient treatment record included a diagnosis of 
hypertension.  The veteran's blood pressure was 190/120 as 
noted on the undated record.  These records did not indicate 
in any way that the veteran had hypertension which was linked 
to active duty.  


Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

In general, service connection may be presumed in the case of 
a veteran who served continuously for 90 days or more during 
a period of war, if hypertension was present to a compensable 
degree within a year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

Diagnostic Code 7101 provides the rating criteria for 
evaluation of hypertension.  A compensable evaluation under 
this Diagnostic Code requires diastolic pressure 
predominantly 100 or more.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claims are possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting her lay opinion because 
she is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  

The Board finds the claim of entitlement to service 
connection for hypertension to be not well-grounded.  
Hypertension was not complained of, diagnosed or treated 
during the veteran's period of active duty.  

There is no competent evidence of record demonstrating that 
the veteran had hypertension to a compensable degree within 
one year of discharge.  The disorder was not included as a 
diagnosis on any of the post-service treatment records 
associated with the claims file dated within one year of the 
veteran's discharge.  The highest blood pressure reading 
noted during that period was 138/89.  This reading does not 
meet the previous criteria effective for a compensable 
evaluation for hypertension during the one year period 
following service which required diastolic pressure of 
predominantly 100 or more under Diagnostic Code 7101.  

There is post-service evidence of record showing that the 
veteran currently is being treated for hypertension.  There 
is no competent evidence of record linking hypertension to 
active duty.  There is no opinion associated with the claims 
file from a competent source which links the veteran's 
hypertension to active duty.  

As there is no competent evidence of record linking 
hypertension to active duty, the claim of entitlement to 
service connection for the disorder must be denied as not 
well-grounded.  

The only evidence of record demonstrating that the veteran 
currently has hypertension as a result of active duty is the 
veteran's own allegations.  The veteran, however, is a lay 
person.  As reported above, a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran's assertion that she has hypertension as a result 
any incident of active duty is clearly beyond her competence 
to make.  King v. Brown, 5 Vet. App. 19, 21 (1993).

As the veteran's claim for service connection for 
hypertension is not well grounded, the doctrine of reasonable 
doubt is not applicable to her case.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

